Name: Commission Regulation (EC) NoÃ 153/2006 of 27 January 2006 amending Regulation (EC) NoÃ 1819/2005 adopting a plan allocating resources to the Member States to be charged against 2006 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  economic geography;  foodstuff;  social protection
 Date Published: nan

 28.1.2006 EN Official Journal of the European Union L 25/10 COMMISSION REGULATION (EC) No 153/2006 of 27 January 2006 amending Regulation (EC) No 1819/2005 adopting a plan allocating resources to the Member States to be charged against 2006 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), Commission Regulation (EC) No 1819/2005 (4) adopted the distribution plan to be financed from resources available in the 2006 budget year. The plan lays down in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies, and the grants for purchase of certain products on the market. (2) To take into account the specific necessities of Greece, the annual plan 2006 should be amended to authorise the withdrawal of rice in payment for cereals and cereal based products, in accordance with the fourth subparagraph of Article 4(1)(b) of Regulation (EEC) No 3149/92. Therefore the quantity of rice initially allocated to Greece, as set in Annex I to Regulation (EC) No 1819/2005, should be adapted accordingly. (3) Regulation (EC) No 1819/2005 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1819/2005 is amended as follows: 1. part (b) is replaced by the text set out in Annex I to this Regulation; 2. the text set out in Annex II to this Regulation is added as part (c). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 133/2006 (OJ L 23, 27.1.2006, p. 11). (4) OJ L 293, 9.11.2005, p. 3. ANNEX I b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in (a): (tonnes) Member State Cereals Rice (paddy rice) Butter Sugar Belgium 12 121 2 800 450 Greece 7 500 Spain 73 726 28 000 13 560 2 000 France 75 851 55 000 10 564 Ireland 120 Italy 115 253 20 000 6 833 3 500 Latvia 19 706 Lithuania 16 000 5 000 Hungary 63 587 Malta 1 877 600 Poland 85 608 20 000 7 230 4 847 Portugal 17 287 14 000 2 743 1 700 Slovenia 1 262 600 300 Finland 18 500 500 Total 500 778 153 500 41 500 12 847 ANNEX II (c) Quantities of rice authorized for removal from intervention stocks to pay for the supply of cereals or cereals products mobilised on the market, subject to the maximum amounts laid down in (a): Member State Tonnes Greece 7 500